Citation Nr: 0422445	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  04-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Pursuant to a July 2004 motion and the Board's granting 
thereof in August 2004, this case has been advanced on the 
Board's docket.


FINDING OF FACT

The veteran has recurrent tinnitus.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he should be assigned 
separate 10 percent evaluations for each ear affected by 
service-connected tinnitus (see veteran's notice of 
disagreement, dated in December 2003.)

Under the rating criteria in effect for tinnitus, prior to 
June 13, 2003, a 10 percent evaluation is the maximum 
disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).  The only note applicable to the 
rating criteria at that time said that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.

Under the current schedular criteria for Diagnostic Code 
6260, a 10 percent evaluation is warranted for tinnitus that 
is recurrent.  Again, 10 percent is the maximum disability 
rating available under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  Effective June 13, 2003, the 
provisions of Diagnostic Code 6260 were amended to add a note 
specifying that raters are to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2003).

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The veteran has argued that the June 2003 change in 
regulation is not applicable to his claim and that he should 
be assigned separate 10 percent evaluations under the prior 
version of Diagnostic Code 6260.  The argument is without 
merit.  The change in regulation was not substantive in 
nature.  VA General Counsel has held that the version of 
Diagnostic Code 6260 in effect prior to June 2003 did not 
allow for separate evaluations for each ear.  See VAOPGCPREC 
2-2003.  Thus, there is no basis to consider the veteran's 
claim for separate evaluations for each ear, either under the 
criteria in effect prior to June 2003 or after.  The law does 
not allow for the benefit sought.  The Board is bound by 
precedential opinions issued by the General Counsel despite 
the veteran's arguments as to the incorrectness of the 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003).  

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for tinnitus in each ear.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  As noted above, the 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The United States Court of Appeals for Veterans Claims 
(Court), has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 
6260, as it existed prior to June 2003 and thereafter, 
prohibits assignment of separate evaluations for bilateral 
tinnitus, and as VAOPGCPREC 2-2003 prohibits assignment of 
separate evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected tinnitus.  His claim must therefore be denied as 
legally insufficient. 

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held 
that there is no requirement to provide the notice as the 
entitlement to separate ratings is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003.  
VAOPGCPREC 2-2004.  


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



